Two of the rulings excepted to were erroneous. The court below ruled that a garnishee who has made affidavit or rendered an account on oath as required by Gen. Stat. R.I. cap. 197, § 10, is nevertheless liable to be sued under § 18, if he neglects or refuses to answer the interrogatories propounded to him under § 12. The ruling was contrary to the decision of this court inFalk v. Flint, ante, page 14. The exception to the ruling must therefore be sustained.
The court below also made the following ruling. The original action in which the defendants were served as garnishees was commenced in the Justice Court of the city of Providence, the writ being returnable April 10, 1876. The action was continued to April 24, 1876. On the 24th day of April the plaintiff was called and judgment rendered for the defendant. No motion was made on that day to have the judgment or default taken off, and the case was not continued. On the 27th day of April the Justice Court, on motion of the plaintiff and against the protest of the defendant, took off the judgment and default and continued the case to May 8, and then rendered judgment for the plaintiff for $38.39 and costs. The present action is brought against the defendants to charge them as garnishees under Gen. Stat. R.I. cap. 197, § 18, for not satisfying this judgment. The defendants contend that the judgment is void, because when rendered the court had ceased to have jurisdiction of the action. This was their contention in the court below, but the court below ruled that the judgment was valid. We think this ruling was erroneous. The Justice Court, having entered a final judgment and adjourned, had no longer any jurisdiction of the action. After that the action was coram nonjudice. State v. Hall, 49 Me. 412; Pratt v. Roberts,53 Me. 399; Call v. Mitchell, 39 Me. 465; Martin v. Fales,18 Me. 23; Wiest v. Critsinger, 4 Johns. Rep. 117. Hubbard
v. Spencer, 15 Johns. Rep. 244; Frazier v. Griffie,8 Md. 50; McCollum v. McClave, 1 Hilt. 140. The reinstatement of the action was therefore illegal, and the judgment subsequently rendered a nullity. It follows of course that no action will lie against the defendants for not satisfying it.
The exceptions are therefore sustained, the judgment of the *Page 126 
Court of Common Pleas reversed, and judgment entered in this court for the defendants for their costs.
Exceptions sustained.